                    Case 2:20-cv-00148-RSM Document 33 Filed 03/23/21 Page 1 of 3




                                                                                     The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8

 9      BMO HARRIS BANK N.A., a national                                        NO. 2:20-CV-00148-RSM
        banking association,
10                                                                              ORDER GRANTING PLAINTIFF
                                            Plaintiff,                          LEAVE TO FILE MOTION IN
11                                                                              EXCESS OF PAGE LIMITATION
                    vs.
12                                                                              Clerk’s Action Required
13      MILLER TRANSPORTATION LLC, a
        Washington limited liability company; and                               Note on Motion Calendar:
14      SKY BENSON, an individual resident and                                  March 22, 2021
        citizen of California,
15
                                           Defendants.
16

17
                Plaintiff has requested leave to file its Motion for Partial Reconsideration in excess of six
18
     pages. Defendants have not appeared. Plaintiff advises that additional pages are necessary to
19
     sufficiently brief to this Court the relief Plaintiff seeks. Accordingly, this Court finds good cause
20

21   to grant Plaintiff leave to file its Motion in excess of the six-page requirement.

22              IT IS HEREBY ORDERED that Plaintiff is granted leave to file its Motion for Partial

23   Reconsideration in excess of six (6) pages up to nine (9) pages.
24

25

                                                                                             Betts
                                                                                             Patterson
      ORDER GRANTING PLAINTIFF LEAVE                                                         Mines
      TO FILE MOTION IN EXCESS OF PAGE                                        -1-            One Convention Place
                                                                                             Suite 1400
      LIMITATION - NO. 2:20-CV-00148-RSM                                                     701 Pike Street
                                                                                             Seattle, Washington 98101-3927
                                                                                             (206) 292-9988
     Harris C20-148 order grant mtn exceed page limit/032321 1329/8576-0002
                    Case 2:20-cv-00148-RSM Document 33 Filed 03/23/21 Page 2 of 3




                SO ORDERED this 23rd day of March, 2021.
 1

 2

 3

 4

 5
                                                                              A
                                                                              RICARDO S. MARTINEZ
 6                                                                            CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                              Betts
                                                                                              Patterson
      ORDER GRANTING PLAINTIFF LEAVE                                                          Mines
      TO FILE MOTION IN EXCESS OF PAGE                                          -2-           One Convention Place
                                                                                              Suite 1400
      LIMITATION - NO. 2:20-CV-00148-RSM                                                      701 Pike Street
                                                                                              Seattle, Washington 98101-3927
                                                                                              (206) 292-9988
     Harris C20-148 order grant mtn exceed page limit/032321 1329/8576-0002
                    Case 2:20-cv-00148-RSM Document 33 Filed 03/23/21 Page 3 of 3




                                                        CERTIFICATE OF SERVICE
 1
                I, Cynthia H. Daniel, hereby certify that on March 23, 2021, I electronically filed the
 2
     following:
 3

 4                         [Proposed] Order Granting Plaintiff Leave to File Motion in Excess of Page
                            Limitation; and
 5
                           Certificate of Service.
 6
     with the Court using the CM/ECF system.
 7
                DATED this 22nd day of March 2021.
 8
                                                                                BETTS, PATTERSON & MINES P.S.
 9

10
                                                                                By /s Cynthia H. Daniel
11                                                                              Cynthia H. Daniel, Legal Assistant
12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                              Betts
                                                                                              Patterson
      ORDER GRANTING PLAINTIFF LEAVE                                                          Mines
      TO FILE MOTION IN EXCESS OF PAGE                                        -3-             One Convention Place
                                                                                              Suite 1400
      LIMITATION - NO. 2:20-CV-00148-RSM                                                      701 Pike Street
                                                                                              Seattle, Washington 98101-3927
                                                                                              (206) 292-9988
     Harris C20-148 order grant mtn exceed page limit/032321 1329/8576-0002
